Case 0:12-cr-60016-KMW Document 246 Entered on FLSD Docket 04/16/2021 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 12-60016-CR-WILLIAMS

  UNITED STATES OF AMERICA

  v.

  JAMES E. PRICE, III.,

                        Defendant.
                      _________________ /

            GOVERNMENT’S RESPONSE TO COURT’S ORDER REGARDING
                      DEFENDANT’S STATUS REPORT

         COMES NOW, the United States of America, by and through the undersigned Assistant

  United States Attorney, and hereby responds to the Court’s paperless order (DE 244), and in

  support, states as follows:

         On February 11, 2021, the Government filed its “Response to Defendant’s Status Reports

  in Support of his Second Motion for Compassionate Release,” (DE 239), wherein the Government

  indicated that “even though BOP Policy prohibits wireless transmission devices at bedside while

  incarcerated, the ILR (Implantable Loop Recorder) nonetheless remains active and working as

  intended, and is continuously recording heart function. While not transmitting in real time, Price

  will be seen monthly by his cardiologist, who will review the data stored within his ILR.” (DE 239

  at 6). Thereafter, the Court ordered the Government to file a supplement to its response, explaining

  how the implantable loop recorder is "working as intended" to transmit the information collected

  in real time, particularly how often the information is collected by medical staff and reviewed aside

  from the "monthly" visit referenced. The Government shall also provide an update on any reviews

  of the data (or other medical information) conducted by Mr. Price's physicians at BOP, Larkin

  Hospital, or elsewhere, particularly as to whether there is need for any future surgery as referenced

                                                   1
Case 0:12-cr-60016-KMW Document 246 Entered on FLSD Docket 04/16/2021 Page 2 of 4




  in the response. (DE 244).

         On April 14, 2021, the undersigned spoke with Dr. John Dylewski, the Defendant’s

  Cardiologist, to discuss the Court’s questions in an attempt to further inform the Court regarding

  the Defendant’s cardiac condition. During this conversation, Dr. Dylewski indicated that Inmate

  Price was seen by him for a follow up appointment on April 1, 2021 to review the success of the

  ablation procedure previously performed in January of 2021. At this appointment, data from the

  ILR was downloaded and reviewed, and no concerning arrythmia events were indicated or detected

  by the recorder over the past 3 months.

         Dr. Dylewski further explained that while the ILR may not currently be connected to the

  internet and transmitting to his office events in real time, it nonetheless does work as intended, in

  that triggering data is stored to the memory of the device until either deleted or overwritten due to

  a lack of storage space. Storage capacity is dependent on how many triggering episodes are

  captured on the device, but data would normally last for years if not more on the device before

  memory capacity was reached. Contrary to Mr. Price’s assertions, the device only records certain

  triggering events/episodes that have been preset by his Doctor to record, and it does not record

  heart function 24/7. Accordingly, in this case, storage capacity is not an issue as Inmate Price had

  ZERO abnormal arrythmias recorded over the last 3 months, indicating to Dr. Dylewski that the

  Defendant’s ablation procedure was a success, and in fact, he indicated that he felt the Defendant

  had been “cured.”

         Data from the ILR is only reviewed by Dr. Dylewski when Inmate Price is seen in his

  office, as medical staff at the BOP do not have the capability or expertise to read and analyze the

  data. Again, data was present in the device, but the reviewed data did not reveal any concerning

  heart abnormalities over the last three months. This information was confirmed within his medical



                                                   2
Case 0:12-cr-60016-KMW Document 246 Entered on FLSD Docket 04/16/2021 Page 3 of 4




  records which state “Implantable loop recorder monitor: The cardiologist was notified that Inmate

  has an implantable loop recorder without a transmitter. The cardiologist stated that is not a problem

  so he make emphasis that the loop recorder has the ability to record the electrical activity of the

  heart in response to a significant bradyarrhythmia or tachyarrhythmia or in response to the patient

  activation. In the circumstance that inmate can't not activate the loop recorded because he does not

  have a transmitter placed, the cardiologist recommended monthly visits to review the storing ECG

  data in the loop recorder. Also he recommends to send inmate to the local hospital if acute chest

  pain and shortness of breath. (Price Medical Records Note Date 2/9/21 at page 97). Finally, the

  Dr. indicated that Inmate Price would be scheduled for a May follow-up appointment.

          The government has filed, under seal, the Defendant’s medical records from February 9,

  2021 to April 9, 2021. A review of these records indicates that his high blood pressure remains an

  issue, but is being controlled by medication administered by the BOP in consultation with his

  frequent medical examinations at Larkin Community Hospital. Most recently, Defendant Price

  was admitted to Larkin Hospital from April 4, 2021 to April 6, 2021 for general medical workup

  to rule out any pathology that causes his episodic hypertension. Ultimately, he was discharged in

  stable medical condition and pheochromocytoma was ruled out, but some additional blood test

  results are still pending.

          As a review of the extensive medical records reveals, Inmate Price remains well monitored

  by the Bureau of Prisons, has been prescribed all appropriate medications, and has received all

  appropriate medical treatment both within and outside of the prison facility at Larkin Community

  Hospital and Jackson South Hospital. No additional surgery is scheduled or contemplated at this

  time, and Price remains under the care of a cardiologist. Accordingly, for these reasons and those

  that have been previously stated, Defendant has failed to establish that his medical conditions rise



                                                   3
Case 0:12-cr-60016-KMW Document 246 Entered on FLSD Docket 04/16/2021 Page 4 of 4




  to the level of an “extraordinary and compelling reason” for a sentence reduction under § 3582(c),

  and his motion should be denied. Nevertheless, if the Court wishes to hear directly from his

  cardiologist, the Government can arrange for a telephonic conference/hearing wherein the Court

  can be informed directly regarding Defendant Price’s most current medical status.

                                                      Respectfully submitted,

                                                      JUAN ANTONIO GONZALEZ
                                                      ACTING UNITED STATES ATTORNEY

                                               By:    /s/ Marc S. Anton
                                                      MARC S. ANTON
                                                      Assistant United States Attorney
                                                      Florida Bar No. 0148369
                                                      500 E. Broward Blvd., Suite 700
                                                      Fort Lauderdale, FL 33394
                                                      Tel: (954) 660-5096
                                                      Fax: (954) 356-7230
                                                      Marc.anton@usdoj.gov


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 16, 2021 a true and correct copy of the foregoing

  was filed with the Court using CM/ECF.

                                                      /s/ Marc S. Anton
                                                      MARC S. ANTON
                                                      Assistant United States Attorney




                                                  4
